El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
I — <
El 30 de octubre de 1984 Domingo Ortalaza García instó ante el Tribunal Superior, Sala de San Juan, demanda en daños contra el Fondo del Seguro del Estado y el Dr. Enrique Jacobo Doer. Se expidieron los emplazamientos. Transcurri-dos sesenta y cinco (65) días y motivado por la falta de dili-genciamiento en los emplazamientos, el magistrado asignado al caso emitió una orden para que en el término de diez (10) días el demandante Ortalaza expresara si mantenía interés en el mismo. Lo apercibió de que su ineomparecencia se interpre-taría como una falta de interés y de que el caso sería archi-vado. Su abogado, Lie. Alejandro López Núñez no recibió dicha orden pues no había informado al tribunal el cambio de dirección postal. Incumplido ese mandato, el 1ro de febrero de 1985 el tribunal archivó el caso con perjuicio.
Posteriormente, los demandados fueron emplazados en el término de seis (6) meses, dos (2) días. Al conocer el *702representante legal de Ortalaza la sentencia, pidió su relevo al amparo de la Regla 49.2 de Procedimiento Civil. Adujo desconocimiento por razón del cambio de su dirección postal. El tribunal se negó. Mediante orden de mostrar causa revi-samos. La comparecencia de los demandados, Fondo del Seguro del Estado y Dr. Enrique Jacobo Doer, no nos persuade. (1)
r-H > — I
La Regia 4.3(b) de Procedimiento Civil gobierna la solución del caso. Reza:
(b) El emplazamiento será diligenciado en el término de seis (6) meses de haber sido expedido. Dicho término solo podrá ser prorrogado por un término razonable a discreción del tribunal si el demandante demuestra justa causa para la concesión de la prórroga y solicita la misma dentro del tér-mino original. Transcurrido el término original o su pró-rroga sin que el emplazamiento hubiere sido diligenciado, se tendrá a la parte actora por desistida, con perjuicio. (Énfa-sis suplido.)
Su texto refleja que los tribunales están facultados discre-cionalmente para prorrogar el término de seis (6) meses pres-crito para diligenciar un emplazamiento. La premisa inarti-culada en que se apuntala esta norma es que de ordinario el período de seis (6) meses es razonablemente suficiente para que el promovente de una acción civil pueda diligenciar los em-*703plazamientos expedidos. Transcurrido el mismo, o la prórroga concedida, sobre éste recae “justificar con referencia a los hechos y circunstancias la razón o motivo para su inacción”. Lugo v. Municipio de Bayamón, 111 D.P.R. 679 (1981); Banco Metropolitano v. Berríos, 110 D.P.R. 721 (1981).
¿Puede ser acortado este término mediante órdenes judiciales encaminadas a acelerar los trámites de causas civiles? Al examinar esta incógnita, advertimos la facultad general de los tribunales, bajo la Regla 68.2 de Procedimiento Civil, de discreeionalmente también, y por justa causa, ampliar o reducir un plazo. Dispone:
Cuando por estas reglas o por una notificación dada en virtud de sus disposiciones, o por una orden del tribunal se requiera o permita la realización de un acto en o dentro de un plazo especificado, el tribunal podrá, por justa causa, en cualquier momento, y en el ejercicio de su discreción, (1) previa moción o notificación o sin ellas, ordenar que se pro-rrogue o acorte el término si así se solicitare antes de expi-rar el término originalmente prescrito o según prorrogado por orden anterior; o (2) a virtud de moción presentada después de haber expirado el plazo especificado, permitir que el acto se realice si la omisión se debió a negligencia excusable ; pero no podrá prorrogar o reducir el plazo para ac-tuar bajo las disposiciones de las Reglas 43.3, 44.1, 47, 48.2, 48.4, 49.2, 53.1, 53.2, 53.3 y 53.7, salvo lo dispuesto en las mismas bajo las condiciones en ellas prescritas. (Énfasis suplido.)
Sin embargo, al evaluar integralmente la dinámica y efec-tos de ambas reglas, nos inclinamos a resolver —en considera-ción a la drástica sanción de desistimiento con perjuicio con-templada en la Regla 4.3(b)— como norma general y en casos ordinarios(2) como el presente, que dicho término no *704puede ser disminuido. Nótese que expresamente la regla visua-liza una ampliación del plazo. Esa ruta orientadora, en recta hermenéutica, robustece esa conclusión.
hH HH
Lo expuesto adjudica el aspecto técnico procesal del re-curso. No obstante, nuestra tarea estaría inconclusa sin la siguiente observación.
Según antes relacionado, es evidente que todo este incidente pudo evitarse o quedar diáfanamente esclarecido en instancia, si el abogado López Núñez hubiese cumplido con el mandato de la Regla 9 de Procedimiento Civil preceptivo de que “el abogado o la parte deberá notificar inmediatamente al tribunal, bajo el epígrafe del caso, cualquier cambio en dicha dirección o teléfono”. Es menester crear conciencia de lo necesario e imprescindible que resulta para el buen funcionamiento de la Rama Judicial la observancia de esa sencilla gestión. El presente recurso, su atención por este foro, los gastos forenses y costos judiciales que su omisión ha generado, es ejemplarizante del valor que representa para toda nuestra clase togada el cumplimiento de ese deber. Debemos estimular su observancia.
En estas circunstancias, al amparo de la Regla 44.2 de Procedimiento Civil, procede que impongamos al abogado Ló-pez Núñez una sanción económica de $100 a favor del Estado Libre Asociado por su “falta de diligencia en perjuicio de la eficiente administración de justicia”. Deberá satisfacerla ante el foro de instancia en o antes de transcurridos diez (10) dias de la remisión de nuestro mandato.

Se expedirá el auto y se dictará sentencia para dejar sin efecto la del Tribunal Superior, Sala de San Juan, de fecha 
*705
25 de febrero de 1985 sujeto ál cumplimiento de la sanción impuesta. Este dictamen será sin menoscabo de que los de-mandados reproduzcan cualquier defensa ante el foro de ins-tancia.


En su comparecencia los demandados recurridos, Pondo del Seguro del Estado y Dr. Enrique Jacobo Doer, nos argumentan que el demandante emplazó a los 182 días; que no notificó al Fondo dentro del término de no-venta (90) días, según la ley que regula las Demandas y Reclamaciones contra el Estado, 32 L.P.R.A. see. 3077 et seq., y que el recurso de revisión fue interpuesto transcurridos treinta (30) días desde la sentencia original. En cuanto al apuntamiento sobre notificación al Estado, no nos corresponde en esta etapa apelativa pasar juicio sobre los méritos de dicha defensa la cual debe ser reproducida y objeto de dictamen por el foro de instancia. Res-pecto al término apelativo, observamos que aunque denominado revisión, propiamente es un recurso de certiorari —y así lo acogemos— pues cuestiona la negativa del tribunal de instancia a conceder una moción de relevo de sentencia.


(2) Claro está, la norma no aplica a procedimientos extraordinarios (injunctions, mandamus y otros), casos de desahucios, reclamaciones en ali-mentos y aquellas otras causas que por la naturaleza de sus alegaciones o *704urgencia del remedio sean (o puedan considerarse) de carácter sumario o cuando el Tribunal estime, en bien de la justicia, que los procedimientos deben acelerarse.